The opinion of the court was delivered by
RichardsoN, C. J.
The wager, in this case, was upon a matter in which neither party had any interest beyond *105what was created by the wager itself; and if the wage? had been won, by Bunker, on the Ttli August, 1830, Hodge would have been entitled to recover of Hoit the money he deposited, if demanded at any time before it was paid over to Bunker. All wagers, upon matters, in which the parties have no interest, are void contracts. 3 N. H. Rep. 152, Perkins v. Eaton; 1 B. & A. 683; 3 Starkie’s Ev. 1655; 16 East, 150; 1 Carr. & Payne, 613.
That part of the contract, which stipulated, that if either should refuse to let his horse run, he should forfeit to the other the money deposited, was nothing more nor less than a wager upon the courage of the parties to have the bet, upon the horses, decided, and stands upon the same ground as the bet upon the horses.
The instruction given to the jury, in the court below, was correct, and the judgment must be affirmed.